Citation Nr: 1750502	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for demyelinating polyneuropathy, claimed as due to herbicide agent exposure.

2.  Entitlement to an increased initial rating for hypertension, rated 10 percent as of October 20, 2011.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for demyelinating polyneuropathy, and granted entitlement to service connection for hypertension, assigning a 0 percent rating.  

An August 2013 rating decision assigned a 10 percent rating for hypertension, effective October 20, 2011.  Because the maximum benefits were not granted the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Since October 20, 2011, the Veteran's hypertension has not manifested with diastolic pressure of predominantly 110 or more, or; systolic pressure of predominantly 200 or more.

2.  The Veteran is not shown to have early onset peripheral neuropathy, his demyelinating polyneuropathy was not manifest during service, it was not compensably disabling within one year of separation from active service, and it is not etiologically related to service, to include due to inservice herbicide agent exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2017).

2.  Demyelinating polyneuropathy was not incurred in or aggravated by active service, is not related to service, and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has examined the record and finds that VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not claimed any deficiency of notice or development.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, that reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  When adjudicating a claim for an increased initial rating, the relevant time period is from the date of service connection.  Moore v. Nicholson, 21 Vet. App. 211 (2007).  

The Veteran asserts that his hypertension is more severe than represented by the 10 percent rating currently assigned.  In a letter dated December 6, 2012, the Veteran explained that he required medication to keep his blood pressure under control.  In September 2013, he further explained that prescribed medication controlled his blood pressure readings.

The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease.  Under diagnostic code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  

At a June 2012 VA hypertension examination, the examiner noted blood pressure readings of 130/80, 130/78, 118/78, and confirmed that the Veteran's treatment plan includes taking continuous medication for hypertension.

At a May 2017 VA examination, blood pressure readings of 158/90, 160/90 and 158/90 were reported.  The examiner noted an average blood pressure reading of 158/90.   

A review of VA and private treatment records does not show a history of diastolic blood pressure elevation to predominantly 110 or more, or systolic pressure predominantly 200 or more.

The Board acknowledges that the Veteran has received continuous medication for the management of hypertension during the period on appeal.  However, the record does not show evidence of a diastolic pressure that was predominantly 110 or more, or; a systolic pressure that was predominantly 200 or more at any time during the period of appeal, as required for a 20 percent rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher initial rating or any higher staged rating for hypertension.  Therefore, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 204); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease initially diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To substantiate a claim for service connection, there must be evidence of a current disability, incurrence or aggravation of a disease or injury in service, and a causal relationship between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1153 (Fed. Cir. 2004).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

Certain chronic diseases, to include early-onset peripheral neuropathy, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty, which is one year for organic diseases of the nervous system.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2017).  If a Veteran served on active duty in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that military service.  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and military service in other locations if the conditions of the service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2017); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307 (a)(6)(ii) (2017).

Lay evidence may be competent evidence to establish incurrence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, such as a broken leg, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran seeks entitlement to service connection for demyelinating polyneuropathy.  He contends that demyelinating polyneuropathy is related to exposure to herbicide agents in Vietnam during service.  As to exposure to herbicides, the Board notes that the Veteran has verified service in the Republic of Vietnam.  Consequently, the Veteran is presumed to have been exposed to herbicide agents during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  However, the Board finds that a review of the medical record does not show that it is at least as likely as not that the Veteran's demyelinating polyneuropathy is related to service.

The Veteran's service medical records show no pertinent complaints, treatment, or diagnosis relating to peripheral neuropathy.  His private treatment records list symptoms associated with the claimed disability as beginning in 1995.  A February 1996 referral from private Dr. S.L. referenced an electromyogram nerve conduction survey upon which the diagnosis of demyelinating polyneuropathy is based.  A subsequent July 1996 letter from Dr. S.L. submitted to VA confirmed the Veteran's diagnosis of demyelinating polyneuropathy.  However, that letter offered no opinion linking the demyelinating polyneuropathy to service or exposure to herbicide agents.

In this case, this Veteran was not diagnosed with peripheral neuropathy during service.  Early-onset peripheral neuropathy was not shown to be disabling to a compensable degree within one year of the last presumed inservice exposure to any herbicide agent, or within one year following separation from active service.  In an October 2011 statement, the Veteran asserted that the condition began in late 1995.  There is no competent evidence linking the Veteran's demyelinating polyneuropathy disability to active service.  Further, the Board finds that the preponderance of the evidence does not show that the Veteran was ever diagnosed with early-onset peripheral neuropathy, thus a presumptive condition associated with herbicide exposure is not established on that basis.  38 C.F.R. 3.309(e) (2017).

While the Veteran has claimed that the demyelinating polyneuropathy is related to service or to exposure to herbicides, the Board finds that opinion is not competent evidence as the Veteran is not shown to have the requisite medical training or knowledge to provide that opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for demyelinating polyneuropathy, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial compensable rating for hypertension in excess of 10 percent is denied.

Entitlement to service connection for demyelinating polyneuropathy, claimed as due to herbicide agent exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


